EXHIBIT 99.2 VERMONT TRANSCO LLC Financial Statements December31, 2009 and 2008 (With Report of Independent Registered Public Accounting Firm Thereon) VERMONT TRANSCO LLC Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Balance Sheets 2 - 3 Statements of Income 4 Statements of Members’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 - 25 Report of Independent Registered Public Accounting Firm The Stockholder and Board of Directors Vermont Electric Power Company, Inc. as Manager of Vermont Transco LLC: We have audited the accompanying balance sheets of Vermont Transco LLC as of December31, 2009 and 2008, and the related statements of income, changes in members’ equity, and cash flows for each of the years in the three-year period ended December31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (UnitedStates). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly we express not such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Vermont Transco LLC as of December31, 2009 and 2008, and the results of its operations and its cash flows for each of the years in the three-year period ended December31, 2009 in conformity with U.S.generally accepted accounting principles. /s/ KPMG LLP March8, 2010 Vt. Reg. No. 92-0000241 VERMONT TRANSCO LLC Balance Sheets December 31, 2009 and 2008 Assets Utility plant (notes 2 and 4) $ 567,926,246 Less accumulated depreciation and amortization ) ) Net utility plant 629,695,166 478,637,462 Current assets: Cash 733,150 72,900 Bond sinking fund deposits 526,000 490,000 Bond interest deposits 4,573,388 2,985,911 Accounts receivable: Affiliated companies 1,938,667 1,122,329 Other 6,963,198 6,261,636 Due from related party (note 8) 4,628,430 4,317,277 Due from Vermont Electric Power Company, Inc. (note1(b)) 39,287,043 — Note receivable – related party (note 8) 925,000 700,000 Note receivable – Vermont Electric Power Company, Inc. (note8) 10,000,000 10,000,000 Materials and supplies 6,248,996 6,684,808 Prepaids and other assets 1,562,514 1,156,118 Total current assets 77,386,386 33,790,979 Regulatory and other assets: Regulatory assets 4,230,885 4,802,235 Unamortized debt expense, net 2,712,165 1,799,001 Deferred project costs and other 3,156,985 165,978 Total regulatory and other assets 10,100,035 6,767,214 Total assets $ 519,195,655 See accompanying notes to financial statements. 2 VERMONT TRANSCO LLC Balance Sheets December 31, 2009 and 2008 Members’ Equity and Liabilities Capitalization: Members’ equity (note 3) $ 249,678,381 Mandatorily redeemable membership units (notes 3, 8, and 12) 10,000,000 10,000,000 First mortgage bonds, net of current maturities (note 4) 329,093,000 196,254,000 Other long-term debt, net of current maturities (note 4) — 152,115 Total capitalization 664,562,433 456,084,496 Commitments and contingencies (notes 7, 11, and 12) Current liabilities: Bank overdraft 2,975,031 1,594,738 Current maturities of long-term obligations (note 4) 2,313,115 2,306,121 Notes payable to bank (note 5) — 20,857,520 Accounts payable: Associated 1,168,310 811,020 Other 9,175,336 7,050,989 Accrued interest on bonds 4,575,485 3,001,260 Accrued construction expenses 9,961,114 11,589,929 Accrued expenses 3,917,234 1,967,211 Total current liabilities 34,085,625 49,178,788 Long-term liabilities: Deferred cost of removal liabilities 3,339,769 2,175,131 Deferred income 659,160 — Due to Vermont Electric Power Company, Inc. (note1(b)) 14,534,600 11,757,240 Total liabilities 52,619,154 63,111,159 Total capitalization and liabilities $ 519,195,655 See accompanying notes to financial statements. 3 VERMONT TRANSCO LLC Statements of Income Years ended December 31, 2009, 2008 and 2007 Operating revenues: Transmission revenues $ 73,575,150 49,903,641 Rent of transmission facilities to others 2,435,380 1,624,487 1,562,284 93,085,114 75,199,637 51,465,925 Operating expenses: Transmission expenses: Operations 3,369,434 3,396,212 2,577,857 Maintenance 5,625,653 4,854,048 4,322,067 Charges for transmission facilities of others 41,705 42,602 39,862 Administrative and general expenses 7,718,153 8,672,360 8,913,458 Depreciation and amortization 13,942,091 10,740,097 8,268,529 Taxes other than income 10,485,062 7,405,913 5,422,076 Total operating expenses 41,182,098 35,111,232 29,543,849 Operating income 51,903,016 40,088,405 21,922,076 Other (income) expenses: Interest on first mortgage bonds 13,477,726 11,994,760 11,228,262 Other interest expense 1,057,144 572,468 3,137,004 Amortization of debt expense 101,560 97,788 95,261 Other 12,712 27,602 27,726 Interest income ) ) ) Allowance for borrowed funds used during construction ) ) ) Allowance for equity funds during construction ) ) ) Total other expenses, net 9,279,993 4,441,154 8,017,739 Income before tax $ 35,647,251 13,904,337 See accompanying notes to financial statements. 4 VERMONT TRANSCO LLC Statements of Changes in Members’ Equity Years ended December 31, 2009, 2008 and 2007 Membership units Members’ equity Total members’ equity Class A Class B Balances at December 31, 2006 $ 7,630,620 3,626,980 81,627,080 Issuance of membership units 105,765,060 7,984,940 — 113,750,000 Income before tax — — 13,904,337 13,904,337 Distribution of income before tax to members — — ) ) Balances at December 31, 2007 $ 15,615,560 6,451,691 198,201,791 Membership units at December 31, 2007 17,613,454 1,561,556 Balances at December 31, 2007 $ 15,615,560 6,451,691 198,201,791 Issuance of membership units 22,782,180 15,900,820 — 38,683,000 Income before tax — — 35,647,251 35,647,251 Distribution of income before tax to members — — ) ) Balances at December 31, 2008 $ 31,516,380 19,245,281 249,678,381 Membership units at December 31, 2008 19,891,672 3,151,638 Balances at December 31, 2008 $ 31,516,380 19,245,281 249,678,381 Issuance of membership units 44,808,770 15,239,020 — 60,047,790 Income before tax — — 42,623,023 42,623,023 Distribution of income before tax to members — — ) ) Balances at December 31, 2009 $ 46,755,400 34,988,543 325,469,433 Membership units at December 31, 2009 24,372,549 4,675,540 See accompanying notes to financial statements. 5 VERMONT TRANSCO LLC Statements of Cash Flows Years ended December 31, 2009, 2008 and 2007 Cash flows from operating activities: Net income $ 35,647,251 13,904,337 Adjustments to reconcile income before tax to net cash provided by operating activities: Depreciation and amortization 13,370,741 10,168,747 7,691,370 Amortization of regulatory assets 571,350 571,350 577,159 Amortization of debt expense 101,560 97,788 95,261 Changes in assets and liabilities: Accounts receivable ) ) ) Materials and supplies 435,812 ) 4,381,043 Regulatory assets — — ) Accounts payable 3,772,475 2,099,253 ) Due from related party ) 13,847,108 ) Other assets and liabilities 1,975,888 3,104,015 ) Net cash provided by operating activities 61,021,796 64,553,869 13,161,751 Cash flows from investing activities: Change in bond sinking fund deposits ) ) ) Advances to related party — ) ) Capital expenditures, including interest capitalized ) ) ) (Advances to) repayments of related party notes receivable ) 150,000 — Net cash used in investing activities ) ) ) Cash flows from financing activities: Change in bank overdraft 1,380,293 ) 1,813,062 Proceeds from bond issuance 135,000,000 — 80,000,000 Repayment of bonds ) ) ) Debt issue costs ) ) ) Borrowings of notes payable to bank — 20,857,520 — Repayments of notes payable to bank ) — ) Repayment of other long-term debt ) ) ) Due from Vermont Electric Power Company, Inc. ) — — Issuance of membership units 60,047,790 38,683,000 113,750,000 Issuance of mandatorily redeemable membership units — 10,000,000 — Distribution of income before tax to members ) ) ) Net cash provided by financing activities 106,082,914 44,143,483 120,219,285 Net increase (decrease) in cash 660,250 ) ) Cash, beginning of year 72,900 129,287 326,008 Cash, end of year $ 72,900 129,287 Supplemental disclosures of cash flow information: Cash paid for interest, net of amounts capitalized $ Noncash investing activity: In 2009, 2008, and 2007, the Company recorded accrued construction expenses of $(337,977), $(8,698,749), and $7,839,770, respectively. See accompanying notes to financial statements. 6 VERMONT TRANSCO LLC Notes to Financial Statements December31, 2009 and 2008 Summary of Significant Accounting Principles (a) Description of Business On June2, 2006, VT Transco LLC (theCompany) was formed as a Vermont Limited Liability Company. The Company became operational effective June30, 2006. The Company’s purpose is to plan, construct, operate, own, and maintain electric transmission and related facilities to provide for an adequate and reliable transmission system that meets the needs of all users on the system and supports equal transmission access to a competitive wholesale electric energy market. The Company is subject to regulation by the Federal Energy Regulatory Commission (FERC) as to rates, terms of service and financing and by state regulatory commissions as to other aspects of business, including the construction of electric transmission assets. The largest owners of membership units are as follows: VELCO 12
